EXHIBIT 99.1 CONTACT: Kenneth A. Posner Chief of Strategic Planning and Investor Relations Phone: (212) 399-4020 E-mail: Kposner@cbfcorp.com CAPITAL BANK FINANCIAL CORP. REPORTS FIRST QUARTER NET INCOME OF $11.4 MILLION OR $0.22 PER DILUTED SHARE AND CORE NET INCOME OF $12.4 MILLION OR $0.24 PER DILUTED SHARE · Net income increase of 98% over the prior year first quarter; · Yield on $252.5 million of new loans up sequentially 50 basis points to 4.00%; · Legacy credit expenses down 14% and 30% over the prior year fourth and first quarter, respectively; · ROA and core ROA increased 38 and 21 basis points to 0.70% and 0.76%, respectively, over the prior year first quarter; and · Tangible Book Value per share increased to $18.69. Coral Gables, Fla. (April 17, 2014) – Capital Bank Financial Corp. (Nasdaq: CBF) (the “Company”) today reported first quarter 2014 net income of $11.4 million, or $0.22 per diluted share, compared withnet income of $12.2 million, or $0.23 per diluted share, for the fourth quarter of 2013 and net income of $5.8 million, or $0.10 per diluted share, for the first quarter of 2013, an increase of 120% in net income per diluted share, over the prior year first quarter.Core net income for the first quarter of 2014 was $12.4 million, or $0.24 per diluted share, compared with core net income of $13.0 million, or $0.25 per diluted share, for the fourth quarter of 2013 and core net income of $9.9 million, or $0.18 per diluted share, for the first quarter of 2013, an increase of 33% in core net income per diluted share over the prior year first quarter. Core adjustments for the first quarter of 2014 included $0.5 million of non-cash equity compensation associated with original founder awards, $0.8 million of contingent value right (“CVR”) expense and a $0.2 million gain on investment securities. The reconciliation of non-GAAP measures (including core net income, tangible book value and tangible book value per share), which the Company believes facilitates the assessment of its banking operations and peer comparability, is included in tabular form at the end of this release. Gene Taylor, Chairman and Chief Executive Officer of Capital Bank Financial Corp., commented, “I was very pleased with the growth in checking balances and net new accounts in our consumer bank.Loan originations came down sequentially from the fourth quarter, but we are working diligently to drive origination and portfolio growth in the remainder of 2014.” Chris Marshall, Chief Financial Officer of Capital Bank Financial Corp., added, “Our earnings, expenses, yields, and margin were all in line with our expectations and our previous guidance. While we have yet to see the benefits of the strengthening southeastern economy, we don't see any obstacles to executing on our business plans through the balance of 2014.” Loan Portfolio and Composition During the first quarter, the loan portfolio remained consistent at $4.5 billion.New originations of $252.5 million were offset by higher-than-expected resolutions totaling $79.4 million, including transfers to OREO of $9.7 million and principal repayments of $178.6 million during the quarter. The relative composition of the Company’s loan portfolio at the end of the first quarter of 2014 and fourth and first quarters of 2013 was as follows: March 31, December 31, March 31, Commercial real estate 26
